Case: 12-40551       Document: 00512231519         Page: 1     Date Filed: 05/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 6, 2013
                                     No. 12-40551
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELEAZAR HERRERA-GARCIA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-39-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Eleazar Herrera-Garcia pleaded guilty without the benefit of a plea
agreement to being found illegally present in the United States after having
been deported following an aggravated felony conviction. The district court
imposed a 64-month prison term and a three-year term of supervised release.
       Herrera-Garcia challenges the procedural and substantive reasonableness
of his supervised release term on the grounds that the district court did not
explain why it imposed a term of supervised release and the court did not

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40551     Document: 00512231519       Page: 2   Date Filed: 05/06/2013

                                   No. 12-40551

account for the fact that he is a deportable alien, a factor that, he contends,
should have received significant weight. Because Herrera-Garcia did not raise
these issues or object to his sentence in the district court, our review is for plain
error only. See United States v. Dominguez-Alvarado, 695 F.3d 324, 328-29 (5th
Cir. 2012).
      Where the defendant is an alien who is likely to be deported after serving
a prison sentence, supervised release is not ordinarily imposed and “should not
be imposed absent a determination that supervised release would provide an
added measure of deterrence and protection based on the facts and
circumstances of a particular case.” Dominguez-Alvarado, 695 F.3d at 329; see
U.S.S.G. § 5D1.1(c), § 5D1.1, comment. (n.5). Here, the district court did not
explain why it chose to impose a supervised release term. Nonetheless, the
record does not suggest that if the court had explained the sentence in greater
detail it would have concluded that supervised release was unwarranted.
Moreover, given Herrera-Garcia’s history of violence and extensive criminal
history and that the presentence report informed the district court of the
relevant sentencing considerations, Herrera-Garcia cannot show that any error,
if left uncorrected, would seriously affect the fairness, integrity, or public
reputation of the judicial proceedings. See Puckett v. United States, 556 U.S.
129, 135 (2009). Accordingly, Herrera-Garcia has not shown that the district
court committed reversible plain error by not adequately explaining its decision
to order a supervised release term.
      As for substantive reasonableness, Herrera-Garcia’s three-year supervised
release term was within the advisory guidelines range, and Herrera-Garcia has
not overcome the inference that the district court considered the relevant factors
in imposing this sentence. See United States v. Mares, 402 F.3d 511, 519 (5th
Cir. 2005). Accordingly, he has not established that the court plainly erred in
imposing supervised release.
      The judgment of the district court is AFFIRMED.

                                         2